UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8383 Mission West Properties, Inc. (Exact name of registrant as specified in its charter) Maryland 95-2635431 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10050 Bandley Drive Cupertino, California (Address of principal executive offices) (Zip Code) (408) 725-0700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 9, 2011, there were 22,504,770 shares of common stock outstanding, par value $.001 per share. Mission West Properties, Inc. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 INDEX Part IFinancial Information Page Item 1. Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part IIOther Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6. Exhibits 21 Signatures 22 Exhibits Exhibit 31.1 Certification Pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Exhibit 31.2 Certification Pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Exhibit 31.3 Certification Pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Exhibit 32 Certification of CEO and CFO Pursuant to 18 U.S.C. § 1350, as Adopted Pursuant to § 906 of the Sarbanes-Oxley Act of 2002 -1- PART I – Financial Information Item 1.Condensed Consolidated Financial Statements MISSION WEST PROPERTIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and par value amounts) March 31, 2011 December 31, 2010 (unaudited) ASSETS Investments in real estate: Land $ $ Buildings and improvements Real estate related intangible assets Total investments in properties Accumulated depreciation and amortization ) ) Assets held for sale, net of accumulated depreciation Net investments in properties Investment in unconsolidated joint venture Net investments in real estate Cash and cash equivalents Restricted cash Deferred rent Other assets, net Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable $ $ Mortgage note payable (related parties) Interest payable Security deposits Prepaid rent Liability related to assets held for sale 8 - Dividends and distributions payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies (Note 8) Equity: Stockholders’ equity attributable to Mission West Properties, Inc.: Preferred stock, $.001 par value, 20,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 200,000,000 shares authorized, 22,370,770 and 22,135,770 shares issued and outstanding at March 31, 2011 and December 31, 2010 22 22 Additional paid-in capital Distributions in excess of accumulated earnings ) ) Total stockholders’ equity attributable to Mission West Properties, Inc. Noncontrolling interests in operating partnerships Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -2- MISSION WEST PROPERTIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except share and per share amounts) (unaudited) Three months ended March 31, Operating revenues: Rental income $ $ Tenant reimbursements Other income Total operating revenues Operating expenses: Property operating, maintenance and real estate taxes General and administrative Depreciation and amortization Total operating expenses Operating income Other income (expenses): Equity in (loss) earnings of unconsolidated joint venture (8 ) 76 Interest income 69 50 Unrealized gain from investment - Interest expense ) ) Interest expense – related parties ) ) Income from continuing operations Discontinued operations: Loss from discontinued operations ) ) Net income Net income attributable to noncontrolling interests ) ) Net income available to common stockholders $ $ Net income per common share to common stockholders: Basic $ $ Diluted $ $ Weighted average shares of common stock outstanding (basic) Weighted average shares of common stock outstanding (diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. -3- MISSION WEST PROPERTIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Unrealized gain from restricted investment in marketable securities - ) Equity in loss (earnings) of unconsolidated joint venture 8 ) Distributions from unconsolidated joint venture 75 75 Interest earned on restricted cash ) (1 ) Lease termination fee related to restricted cash Stock-based compensation expense 14 5 Changes in operating assets and liabilities, net of liabilities assumed: Deferred rent Other assets ) ) Interest payable ) ) Security deposits ) 23 Prepaid rent ) ) Accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Improvements to real estate assets ) - Restricted cash released from escrow - Purchase of real estate - ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on mortgage notes payable ) ) Principal payments on mortgage note payable (related parties) ) ) Proceeds from note payable (related parties) - Payments on note payable (related parties) - ) Payments on note payable ) ) Net repayments on revolving line of credit - ) Net proceeds from exercise of stock options - 31 Distributions paid to noncontrolling interests ) ) Dividends paid to common stockholders ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental information: Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Issuance of common stock upon conversion of O.P. units $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -4- MISSION WEST PROPERTIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except par value and per share amounts) (unaudited) 1. Organization and Formation of the Company Mission West Properties, Inc. (the “Company”) is a fully integrated, self-administered and self-managed real estate company that acquires and manages research and development (“R&D”)/office properties in the portion of the San Francisco Bay Area commonly referred to as Silicon Valley. In July 1998, the Company purchased an approximate 12.11% of four existing limited partnerships (referred to collectively as the “operating partnerships”) and obtained control of these partnerships by becoming the sole general partner in each one effective July 1, 1998, for financial accounting and reporting purposes. All limited partnership interests in the operating partnerships were converted into 59,479,633 operating partnership (“O.P.”) units, which represented a limited partnership ownership interest of approximately 87.89% of the operating partnerships. The operating partnerships are the vehicles through which the Company holds its real estate investments, makes real estate acquisitions, and generally conducts its business. On December 30, 1998, the Company was reincorporated under the laws of the State of Maryland through a merger with and into Mission West Properties, Inc. Accordingly, shares of the former company, Mission West Properties, a California corporation (no par), which were outstanding at December 30, 1998, were converted into shares of common stock, $.001 par value per share, on a one-for-one basis. As of March 31, 2011, the Company owned a controlling general partnership interest of 25.14%, 21.86%, 16.32% and 12.53% in Mission West Properties, L.P., Mission West Properties, L.P. I, Mission West Properties, L.P. II and Mission West Properties, L.P. III, respectively, which represents a 21.17% general partnership interest in the operating partnerships, taken as a whole, on a consolidated weighted average basis. The ownership interests which the Company does not own in the operating partnerships are accounted for as noncontrolling interests. Through the operating partnerships, the Company owns interests in 111 R&D/office properties, all of which are located in the Silicon Valley. The Company has elected to be taxed as a Real Estate Investment Trust (“REIT”) under the Internal Revenue Code of 1986, as amended. Accordingly, no provision has been made for income taxes for the three months ended March 31, 2011 and 2010. Business Segment Information The Company’s primary business is the ownership and management of R&D/office real estate with a geographic concentration in the Silicon Valley of the San Francisco Bay Area. Accordingly, the Company has concluded it currently has a single reportable segment for the Segment Reporting Topic of the Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) 280 purposes. 2. Basis of Presentation Principles of Consolidation and Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements of the Company have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and, therefore, do not include all information and footnotes necessary for a fair presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America (“GAAP”). In the opinion of the Company, however, the accompanying unaudited interim condensed consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company’s consolidated financial position as of March 31, 2011, their consolidated results of operations for the three months ended March 31, 2011 and 2010, and their cash flows for the three months ended March 31, 2011 and 2010. All significant inter-company balances have been eliminated in consolidation. The condensed consolidated financial statements as of March 31, 2011, and for the three months ended March 31, 2011 and 2010, and related footnote disclosures are unaudited. The results of operations for the three months ended March 31, 2011, are not necessarily indicative of the results to be expected for the entire year. The December 31, 2010, condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. The Company evaluates all joint venture arrangements for consolidation.The percentage interest in the joint venture, evaluation of control and whether a variable interest entity (“VIE”) exists are all considered in determining if the arrangement qualifies for consolidation in accordance with the Consolidation Topic of the FASB ASC 810. As of March 31, 2011, the Company consolidated one VIE in the accompanying condensed consolidated balance sheet in connection with an assignment of a lease agreement with an unrelated party, M&M Real Estate Control & Restructuring, LLC. See Note 3 to the Condensed Consolidated Financial Statements below for further discussion of this transaction. -5- MISSION WEST PROPERTIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS, CONTINUED (dollars in thousands, except par value and per share amounts) (unaudited) Stock-Based Option Compensation Accounting The Compensation-Stock Compensation Topic of the FASB ASC 718 addresses the accounting for stock options. It requires that the cost of all employee, director and consultant stock options, as well as other equity-based compensation arrangements, be reflected in the financial statements based on the estimated fair value of the awards. It is applicable to any award that is settled or measured in stock, including stock options, restricted stock, stock appreciation rights, stock units, and employee stock purchase plans. At March 31, 2011, the Company had one stock-based compensation plan. The following table shows the activity and detail for the 2004 Equity Incentive Plan during the three months ended March 31, 2011. Weighted Average Options Option Price Outstanding Per Share Balance, December 31, 2010 $ Options granted - - Options exercised - - Balance, March 31, 2011 $ The Company measures compensation cost for its stock options at fair value on the date of grant and recognizes compensation expense relating to the remaining unvested portion of outstanding stock options at the time of adoption ratably over the vesting period, generally four years. The fair value of the Company’s stock options is determined using the Black-Scholes option pricing model. Compensation expense related to the Company’s share-based awards is included in general and administrative expenses in the Company’s accompanying condensed consolidated statements of operations. Under the Compensation-Stock Compensation Topic of the FASB ASC 718, the Company recorded approximately $14 and $5 of expense for the three months ended March 31, 2011 and 2010, respectively, for share-based compensation relating to grants of stock options. Noncontrolling Interests The noncontrolling interest provisions of the Consolidation Topic of the FASB ASC 810 clarifies that a noncontrolling interest in a subsidiary is an ownership interest in a consolidated entity, which should be reported as equity in the parent’s consolidated financial statements. It requires disclosure, on the face of the consolidated statement of operations, of those amounts of consolidated net income and other comprehensive other income attributable to controlling and noncontrolling interests, eliminating the past practice of reporting amounts of income attributable to noncontrolling interests as an adjustment in arriving at consolidated net income. The following table presents a reconciliation of the December 31, 2010 and March 31, 2011, carrying amounts for equity and the related amounts of equity attributable to stockholders’ equity and noncontrolling interests: Equity Common Stock Additional Paid-in Capital Distributions in Excess of Accumulated Earnings Noncontrolling Interests Total (dollars in thousands) Balance, December 31, 2010 $
